DIVERSIFIED RESOURCES INC. 37 Mayfair Road SW Calgary, Alberta T2V 1Y8 October 25, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Mark Wojciechowski Re: Diversified Resources Inc. Amendemnt No. 2 to Registration Statement on Form S-1 Filed September 16, 2011 File No. 333-175183 Dear Mr. Wojciechowski, As per your comment letter dated October 12, 2011 and have filed an amendment to the S-1 which was originally filed June 28, 2011.We have responded to your comments in the same order in which they were presented. Dilution, page 10 1. We have added disclosure to page 11 to address your comment. Plan of Distribution, page 13 2. We have added disclosure to page 14 to address your comment. Financial Statements, page 29 Statement of Operations, page 31 3. We have revised the statement of operations to include the three months ended July 31, 2011 and 2010, rather than the 6 months ended. Yours truly, /s/ Gordon Smith Gordon Smith President
